Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections 

Claims 1-16 and 18-20 are pending. Amendments to claims 1-4 and 11-13 filed on 01/12/2022 are acknowledged. 

The previous rejections of claims 1-16 and 18-20 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 107720890 (hereinafter called Tsinghua) (all citations are to the CN 10772089 document submitted with the office action dated 10/13/2021), in view of US pre-grant patent publication no. US 2015/0075992 (hereinafter called Cui). 

Regarding claims 1, 13, and 14, Tsinghua discloses a micro-flow field-enhanced through type electrochemical water treatment apparatus (Abstract) comprising: a conduit including an inlet 1 to receive a liquid and an outlet 5 to discharge the liquid; a cathode 2, an anode 4, and another electrode disposed in the conduit between the inlet 1 and the outlet 5; an insulating isolation layer 3 interposed between the cathode 2 and the anode 4; another insulating isolation layer interposed between the anode 4 and the another electrode; and a power source 6 configured to provide power to the cathode 2, the anode 4, and the another electrode (see Fig. 2 and the paragraph spanning pages 5 and 6). Tsinghua further discloses that the electrodes 2 and 4 are porous electrodes (see page 6, 6th paragraph), thus teaching that the cathode 2 reads on the first porous cathode, the anode 4 reads on the second porous electrode, and the another electrode reads on the third porous electrode. Similarly, Tsinghua further discloses that the insulating isolation layer 3 is porous (see page 6, 7th paragraph), thus teaching that the insulating isolation layer 3 reads on first porous separator. Tsinghua further discloses that while the liquid is flowing through the conduit, the power source 6 supplies voltage to each of the first porous electrode, the second porous electrode, and the third porous electrode (see the 

Tsg does not explicitly teach that the power source provides a voltage difference of about 20 Volts to about 40 Volts between the first polarity of voltage and the second polarity, and that the bacterial, virus and protozoa inactivation efficiency of the apparatus is at least about 95% and up to 99.999%.

Cui is directed to an electrolytic water sterilization device having porous electrodes housed in a conduit; the conduit being configured to provide passage of a fluid stream through the porous electrodes (see Abstract). Cui teaches that virus disinfection efficiency was tested at different external voltages from 0-20 V (see paragraph 0080). Cui further teaches that disinfection efficiency increased with an increase in external voltage, for example, with a voltage of about 20V, about 99.4% of influent viruses were inactivated (see Fig. 9E and 10A; and paragraphs 0019, 0020, 0080 and 0106). Cui further teaches that the power source 110 can apply a voltage difference between the porous structure 108 and the counter electrode 112 in the range of about -100 V to about +100 V (see paragraph 0063).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by tsg by substituting the power source taught by tsg with the power source providing a voltage difference of 100 V as taught by Cui and applying a voltage of about 20V and above. The person with ordinary skill in the art would have been motivated to make this modification, because Cui teaches that 

Regarding claim 2, Tsinghua further discloses that each of the first porous electrode, the second porous electrode, and the third porous electrode includes a porous support and nanostructures coupled to the porous support (see the paragraph spanning pages 5 and 6).

Regarding claim 3, Tsinghua further discloses that catalyst with nano-micro structure (reads on nanostructures) is loaded on the hole wall of the porous substrate (reads on porous support) (see the paragraph spanning pages 5 and 6), thus teaching that the porous support includes a plurality of pores wherein the nanostructures are disposed to protrude from the porous support toward the pores. 

Regarding claims 5 and 7, Tsinghua further discloses that the electrodes may be made of active carbon fiber, graphite fiber felt, foam nickel, foam copper, or foam titanium (see for example, page 6, 6th paragraph). Since the electrodes mostly comprise a porous support, Tsinghua teaches that the porous support includes a foam body.

Regarding claim 6, Tsinghua further discloses that the electrodes 2, 4 comprise a conductive material with ordered porous structure as a substrate (see the paragraph spanning pages 5 and 6), thus teaching that the porous support is conductive.

Regarding claim 10, Tsinghua further discloses that the thickness of the porous separator is in the range of 0.1 mm to 5 mm (see page 6, 6th paragraph). It is noted that the water to be treated would have different composition as it passes through successive 

Regarding claims 11 and 12, Tsinghua further discloses that the apparatus further comprises a third porous separator disposed on the first porous electrode; and a fourth porous electrode disposed on the third porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 2).

Regarding claim 12, Tsinghua further discloses that the apparatus further comprises  a fourth porous separator disposed on the third porous electrode; and SMRH:4820-5132-8496.23Application No.: 16/431,047 Attorney Docket No.: 63NL-292233-US a fifth porous electrode disposed on the fourth porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 2).
 
Regarding claim 18, Tsinghua further discloses that the porous separators of the above apparatus include porous polyurethane, nylon, polypropylene, cellulose acetate fiber (all polymers) (see page 6, 7th paragraph).  

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese patent application publication no. CN 107720890 (hereinafter called Tsinghua), in view of US pre-grant patent publication no. US 2015/0075992 (hereinafter called Cui), as shown for claim 2 above, and further in view of US pre-grant patent publication no.  2015/0075992 (hereinafter called Leland).

Regarding claim 4, Tsinghua discloses the apparatus of claim 2, but fails to explicitly disclose that the nanostructures include a nanowire and a nanotube with average diameter of 10-200 nm and average length of 500 nm to 100 µm.
However, Leland is in the field of water sterilization devices (see Abstract), and teaches that the nanostructures include a nanowire and a nanotube (see paragraph 0051, 0065, 0066, 0077, 0110, and 0111). Leland further teaches that the nanowires can have an average diameter in the range of about 10 nm to about 100 nm (see paragraph 0052), and an average length in the range of about 500 nm to about 100 µm (see paragraph 0052). Leland further teaches that the nanotubes can have an average diameter in the range of about 10 nm to about 100 nm (see paragraph 0053), and an average length in the range of about 500 nm to about 100 µm (see paragraph 0053). Leland further teaches that high aspect ratio nanostructures like nanowires and nanotubes can have large surface areas for stronger and direct coupling to a framework of a porous support, without requiring chemical strategies to provide such coupling, can also increase the occurrence of junction formation between neighboring nanostructures, and can also form an efficient charge transport network by reducing the number of hopping or tunneling events, relative to the use of nanoparticles (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Tsinghua in view of Cui by having the nanostructure include a nanowire and a nanotube and determining suitable diameter and lengths of the nanowires and nanotubes by routine experimentation around the average diameter range of about 10 nm to about 100 nm and the average length range of about 500 nm to about 100 µm as taught by Leland. The person with ordinary skill in the art would have been prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).	

Regarding claim 8, Tsinghua discloses the apparatus of claim 2, but fails to explicitly disclose that the nanostructures include copper nanowires.

However, Leland teaches that the nanostructures include copper nanowires (see paragraph 0051).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Tsinghua in view of Cui by having the nanostructure include a copper nanowire as taught by Leland. The person with ordinary skill in the art would have been motivated to make this modification, because Leland teaches that high aspect ratio nanostructures like nanowires and nanotubes can have large surface areas for stronger and direct coupling to a framework of a porous support, without requiring chemical strategies to provide such coupling, can also increase the occurrence of junction formation between neighboring nanostructures, and can also form an efficient charge 

Regarding claim 9, Tsinghua discloses the apparatus of claim 2, but fails to explicitly disclose that the nanostructures include carbon nanotubes. 

However, Leland teaches that the nanostructures include carbon nanotubes (see paragraph 0049).

 It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified apparatus by having the nanostructure include a copper nanowire as taught by Leland. The person with ordinary skill in the art would have been motivated to make this modification, because Leland teaches that high aspect ratio nanostructures like nanowires and nanotubes can have large surface areas for stronger and direct coupling to a framework of a porous support, without requiring chemical strategies to provide such coupling, can also increase the occurrence of junction formation between neighboring nanostructures, and can also form an efficient charge transport network by reducing the number of hopping or tunneling events, relative to the use of nanoparticles (see paragraph 0051).

Claims 1, 11-14, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. 2008/0073288 (hereinafter called Fan), in view of US pre-grant patent publication no. US 2015/0075992 (hereinafter called Cui). 

Regarding claim 1, Fan discloses an apparatus comprising: a conduit including an inlet 60 to receive a liquid and an outlet 622 to discharge the liquid; a first porous electrode, a second 

Fan does not explicitly teach that the power source provides a voltage difference of about 20 Volts to about 40 Volts between the first polarity of voltage and the second polarity, and that the bacterial, virus and protozoa inactivation efficiency of the apparatus is at least about 95% and up to 99.999%.

Cui is directed to an electrolytic water sterilization device having porous electrodes housed in a conduit; the conduit being configured to provide passage of a fluid stream through the porous electrodes (see Abstract). Cui teaches that virus disinfection efficiency was tested at different external voltages from 0-20 V (see paragraph 0080). Cui further teaches that disinfection efficiency increased with an increase in external voltage, for example, with a voltage of about 20V, about 99.4% of influent viruses were inactivated (see Fig. 9E and 10A; and paragraphs 0019, 0020, 0080 and 0106). Cui further teaches that the power source 110 can apply a voltage difference between the porous structure 108 and the counter electrode 112 in the range of about -100 V to about +100 V (see paragraph 0063).



Regarding claim 11, Fan further discloses that the apparatus further comprises: a third porous separator disposed on the first porous electrode; and a fourth porous electrode disposed on the third porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 6A and paragraph 0042).

Regarding claim 12, Fan further discloses that the apparatus further comprises: a fourth porous separator disposed on the third porous electrode; and SMRH:4820-5132-8496.23Application No.: 16/431,047Attorney Docket No.: 63NL-292233-US a fifth porous electrode disposed on the fourth porous separator, wherein while the liquid is flowing through the conduit, the power source supplies the second polarity of voltage to the fourth porous electrode (see Fig. 6A and paragraph 0042).

Regarding claim 13, Fan further discloses that the first polarity of voltage is a positive voltage and the second polarity of voltage is a negative voltage, or the first polarity of voltage is the negative voltage and the second polarity of voltage is the positive voltage (see Fig. 6A and paragraph 0042).



Regarding claim 18, Fan further discloses that the porous separators include a porous polymer or polymer mesh (see paragraph 0084).

Regarding claim 20, Fan further discloses that the porous electrodes are hydrophilic (see paragraph 0074).

Claims 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US pre-grant patent publication no. 2008/0073288 (hereinafter called Fan), in view of US pre-grant patent publication no. US 2015/0075992 (hereinafter called Cui), as shown for claim 1 above, and further in view of US pre-grant patent publication no. 2011/0017610 (hereinafter called Hahn). 

Regarding claims 15 and 16, Fan discloses the apparatus of claim 1, wherein the power source provides direct current to the porous electrodes (see paragraph 0063). However, Fan in view of Cui fails to explicitly disclose that the power source provides an alternating current to the electrodes in sine waves or square waves, wherein the power source provides the alternating current to the porous electrodes at 0.5 to 10 Hz.

Hahn is in the field of electrical devices for breaking down pollutants in a liquid (see Abstract), and teaches that the power source provides an alternating current to the electrodes in sinusoidal (same as sine) waves, wherein the frequency of the alternating current lying between 10-3 Hz and 1 Hz (see paragraphs 0020 and 0045). Hahn further teaches that such alternating current lying between 10-3 Hz and 1 Hz is suitable for electrochemical 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Fan in view of Cui by having the power source provide an alternating current to the electrodes in sine waves and by determining suitable frequency by performing routine experimentation around the range of 10-3 Hz to 1 Hz, as taught by Hahn. The person with ordinary skill in the art would have been motivated to make this modification, because Hahn teaches that such alternating current lying between 10-3 Hz and 1 Hz is suitable for electrochemical production of the OH radicals whose oxidizing action can break down pollutants substantially (see paragraphs 0003, 0020 and 0045). Further, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).
	
Regarding Claim 19, Fan discloses the apparatus of claim 1, but fails to explicitly disclose that the porous separators are hydrophilic. 

Hahn teaches that a porous separator may be made of a hydrophilic polymer (see paragraph 0030). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Fan in view of Cui to include by having hydrophilic porous separators as taught by Hahn. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Response to Arguments 

Applicant’s arguments with respect to the rejection of claims 1-16 and 18-20 under 35 USC 103 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejections. 

Conclusion

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795